Mr. Justice Hershey delivered the opinion of the court: This appeal from the circuit court of Logan County involves the ownership of 190 acres of farm land formerly owned by John Richards, deceased. The plaintiff is Laura Virginia Holland, the only child of Helen Richards Holland, deceased, one of John Richards’ four daughters. His three other children, Lucille Richards, Florence Richards Graham, and Gertrude Richards Honaker, are defendants. On a previous appeal, we upheld the complaint as against the contention that it showed on its face the plaintiff was guilty of laches. The cause was remanded for answer and trial. (Holland v. Richards, 4 Ill.2d 570.) There has now been a master’s hearing, with both the report and the court’s decree adverse to the plaintiff, who perfects the instant appeal. The conflicting claims revolve about two deeds, both executed by John Richards and his wife and both purporting to transfer title to this property. The first deed, upon which the plaintiff relies, was executed on June 28, 1926, as a part of a “family settlement.” This deed was never recorded and has since been lost or destroyed, the last known person to have had physical custody thereof being John Richards. However, the defendants do not deny the existence of the deed or challenge its validity, but they do disagree with the plaintiff regarding its terms. The plaintiff contends the deed reserved a life estate in John Richards and his wife, and then gave a life estate to Helen (the plaintiff’s mother) and “remainder in fee simple to the children of her body” (i.e., the plaintiff, Helen’s only child). The defendants maintain the deed gave Helen the fee outright. The defendants rely upon a deed executed March 18, 1933, and assert that this later deed is controlling. They say that Helen surrendered the 1926 deed to John Richards with the object of revesting title, and because of this the latter acquired the equitable title which he passed on to the defendants by the 1933 deed. The plaintiff’s answer to this is that her mother never revested title, even though the grantor Richards did obtain (from Helen’s husband) possession of the deed. And she insists further that even if it be assumed that Helen did surrender the deed to John Richards with the object of revesting title, this would not disturb the plaintiff’s own vested remainder interest acquired by virtue of the prior 1926 deed. As we view the case, the dispositive question is whether the 1926 deed vested the remainder interest in Helen’s children or whether Helen received the fee-simple title. If the former be true, then any alleged surrender of the deed by Helen, a life tenant only, could not deprive the plaintiff (as Helen’s only child) of her title to the land. We summarize the uncontradicted evidence bearing on this issue. In 1926, Mr. and Mrs. John Richards owned 1380 acres of Logan County farm land, plus residence property in Lincoln. On June 28, 1926, they agreed upon a “family settlement” in which all but 40 acres of this land was divided among their four children. An attempt was made to equalize the shares, but because the quality of the land was not uniform, acreage allocations varied. Briefly, the division was as follows: To Helen: a deed to the 240-acre ’’Home Place”; and a deed to the 190 acres here in dispute, 160 acres of which was known as the “Martin Farm,” the other being 30 acres of pasture land adjacent thereto and forming a part of the “Home Place.” In addition, Helen was then promised an additional 40 acres. In all, these properties have a present value of approximately $102,500. To Lucille: a deed to a 255-acre farm and a deed to the residence property in Lincoln, totaling about $139,250 today. To Gertrude: a deed covering two farms, encompassing 335 acres, with a current valuation of around $135,500. To Florence: a deed to a 320-acre farm having a present valuation of approximately $159,250. All of the foregoing deeds, with the exception of the deed to the property in question (the 160-acre “Martin Farm” and the 30 acres of pasture land) were recorded and copies thereof are in this record. And all of these recorded deeds which pertain to farm land are similar in form, in that each reserves a life estate to Mr. and Mrs. Richards, the grantors, and then gives a life estate to a named daughter, with the “remainder in fee simple to the children of her body.” The residence property was given to Lucille in fee, and, as aforesaid, the determinative issue here is whether the unrecorded deed was similar to the others or gave the entire fee to Helen. In our opinion, the overwhelming weight of the evidence establishes that the limitation in this deed was similar to the others in that the grantors reserved life estates to themselves, and gave Helen a life estate with “remainder in fee simple to the children of her body.” First, the only evidence as to the language of the deed comes from the plaintiff and her father, Logan Holland, the husband of Helen. Of all living persons they were the only parties who had seen it, and both testified that it was so worded. The defendants not only denied having the deed in their possession, but said they had never seen it. Second, one of John Richards’ former tenants, a disinterested witness, furnished corroboration for the testimony of the plaintiff and her father. This witness, Elza Stevens, said John Richards had discussed the 1926 family settlement with him, and among other things, told him he had given the “Home Place” and the “Martin Farm” to “Helen and Virginia” (i.e., to his daughter, Helen, and his granddaughter, the plaintiff). The defendants could muster no evidence to establish their contention that the deed gave the fee to Helen outright. Third, the grant of a life estate to the daughter with “the remainder in fee simple to the children of her body”' was consistent with the general plan of the family settlement. For, as noted, in all other cases the farm land was so conveyed. Finally, there are other minor evidentiary matters which support the plaintiff’s position, and significantly, the defendants produced no positive evidence in conflict therewith. Virtually the only point advanced by them in this regard is based upon a doubtful inference. They point out that the “Home Place” and the “Martin Farm” adjoined each other. Hence, the argument runs, if the grantors intended to create identical limitations, the attorney, a prominent Logan County attorney now deceased, would surely have used but one deed for that purpose. This is not a necessary implication, for there could be many reasons why an attorney would choose to have two deeds, especially in view of the fact that two distinct farms were involved. The conclusion is inescapable that the remainder interest vested in the plaintiff and has never been dislodged. All of the life tenants having died, she is entitled to have title confirmed in herself and the 1933 deed removed as a cloud on her title. She was not guilty of laches, having filed her complaint within a month of her mother’s death, (see Holland v. Richards, 4 Ill.2d 570,) and the decree must be reversed and the cause remanded for the entry of a decree in conformity with this opinion. Reversed and remanded, with directions.